1
2
3
4                                                                JS-6
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    JUAN FRANCISCO SANDOVAL-                 Case No. 2:20-cv-00928-JVS-KES
12    LINARES,
13                   Petitioner,                        JUDGMENT

14          v.
15    MATTHEW T. ALBENCER, Field
16    Director, Immigration and Customs
17    Enforcement, et al.,
18                   Respondents.
19
20
21         Pursuant to the Court’s Order Accepting Final Report and Recommendation
22   of U.S. Magistrate Judge,
23         IT IS ADJUDGED that the Petition is dismissed for lack of subject matter
24   jurisdiction.
25
26   DATED: December 14, 2020             ____________________________________
27                                        JAMES V. SELNA
                                          UNITED STATES DISTRICT JUDGE
28
